                                                                                            Case 2:19-cv-02985-JJT Document 85 Filed 07/13/20 Page 1 of 12



                                                                                   1    Caroline Larsen, SBN 022547
                                                                                        Douglas (Trey) Lynn, SBN 028054
                                                                                   2    OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                   3    STEWART, P.C.
                                                                                        2415 E. Camelback Road, Suite 800
                                                                                   4    Phoenix, AZ 85016
                                                                                        Telephone: 602-778-3700
                                                                                   5
                                                                                        Fax: 602-778-3750
                                                                                   6    caroline.larsen@ogletree.com
                                                                                        trey.lynn@ogletree.com
                                                                                   7
                                                                                        Attorneys for Defendants Oracle Corporation
                                                                                   8    and Oracle Financial Services Software, Inc.
                                                                                   9                        IN THE UNITED STATES DISTRICT COURT
                                                                                   10                              FOR THE DISTRICT OF ARIZONA
                                                                                   11   Catherine M. Beardsley, an individual,             No. CV-19-2985-PHX-JJT
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12                 Plaintiff,
                                                                                                                                           DEFENDANTS’ STATEMENT OF
                                                                                   13                                                      FACTS IN SUPPORT OF THEIR
                                                                                                v.                                         MOTION FOR SUMMARY
                                                                                   14                                                      JUDGMENT
                                                                                        Oracle Corporation, a corporation;
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road




                                                                                   15
                                                   Telephone: 602-778-3700




                                                                                        Oracle Financial Services Software, Inc., a
                                                       Phoenix, AZ 85016




                                                                                        corporation, and Does 1-25, inclusive,
                                                                                   16
                                                                                   17                 Defendants.

                                                                                   18                                 STATEMENT OF FACTS
                                                                                   19           1.    Oracle Corporation (“Oracle”) and Oracle Financial Services Software
                                                                                   20   (“OFSS”) are equal opportunity employers that have policies prohibiting harassment or
                                                                                   21   discrimination based on gender and other protected characteristics.1 [Code of Ethics and
                                                                                   22   Business Conduct, attached hereto as Exhibit 2.]
                                                                                   23           2.    OFSS hired Beardsley as an Application Sales Representative (“ASR”) on
                                                                                   24   December 15, 2011. [Complaint ¶ 10.] At all relevant times, Beardsley was employed by
                                                                                   25   OFSS. [Yesinko Depo. 187:18-188:1, Exh. 1.]
                                                                                   26
                                                                                   27   1Oracle is a majority owner of OFSS and policies were the same between Oracle and
                                                                                        OFSS. [Deposition of Jason Yesinko (“Yesinko Depo.”) at p. 49:3-10, attached hereto as
                                                                                   28   Exhibit 1.]
                                                                                            Case 2:19-cv-02985-JJT Document 85 Filed 07/13/20 Page 2 of 12



                                                                                   1            3.    OFSS is part of Oracle’s Financial Services Global Business Unit
                                                                                   2    (“FSGBU”) and focuses on providing information technology solutions to customers in the
                                                                                   3    financial sector. [Yesinko Depo. at pp. 36:11-39:2, Exhibit 1.]
                                                                                   4            4.    After being hired, Beardsley reported to Prince Varma, Area Vice President,
                                                                                   5    and later reported to Jason Yesinko. [Deposition of Catherine Beardsley (“Beardsley
                                                                                   6    Depo.”) at p. 38:4-18, attached hereto as Exhibit 3.]
                                                                                   7            5.    Varma participated in interviewing Beardsley during the hiring process and
                                                                                   8    offered his opinion that she would be a wonderful addition to the team. [Deposition of
                                                                                   9    Prince Varma (“Varma Depo.”) at pp. 38:13-20, 39:12-15, attached hereto as Exhibit 4.]
                                                                                   10           6.    At all relevant times, Beardsley reported to Yesinko as part of the financial
                                                                                   11   crime and compliance software group, selling software to financial institutions. [Yesinko
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12   Depo. at pp. 7:23-8:11, 39:12-16, Exhibit 1.]
                                                                                   13           7.    Yesinko specifically requested that Beardsley be assigned to his team.
                                                                                   14   [Yesinko Depo. at pp. 219:13-220:2, Exhibit 1.]
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road




                                                                                                8.    While working with Yesinko, Beardsley primarily sold software dedicated to
                                                   Telephone: 602-778-3700




                                                                                   15
                                                       Phoenix, AZ 85016




                                                                                   16   financial services institutions’ ability to comply with regulations and prevent illegal acts
                                                                                   17   such as money laundering. [Beardsley Depo. at pp. 55:18-56:8, Exhibit 3.]
                                                                                   18           9.    All ASRs have annual sales targets they must meet and their performance is
                                                                                   19   judged based largely on their ability to meet their numbers. [Yesinko Depo. at pp. 252:23-
                                                                                   20   256:13, Exhibit 1.]
                                                                                   21           10.   Beardsley met her sales quotas in fiscal year 2014 (“FY14”)2 in which she
                                                                                   22   met her sales quota of $2,761,637 with sales of $3,308,490, and in FY15 in which she met
                                                                                   23   her quota of $2,932,880 with sales of $3,484,250. [Sales Reports, attached hereto as Exhibit
                                                                                   24   5; Beardsley’s Compensation Plans, attached hereto as Exhibit 6.]
                                                                                   25           11.   However, in FY16, Beardsley’s sales dropped approximately 51% from the
                                                                                   26   prior year to $2,306,492, falling short of her goal of $3,118,320. [Exh. 6.]
                                                                                   27
                                                                                        2Oracle and OFSS operate on a fiscal year that begins on June 1. FY14 began on June 1,
                                                                                   28   2013 and ended May 31, 2014. [Yesinko Depo. at p. 24:14-18, Exhibit 1]

                                                                                                                                     2
                                                                                          Case 2:19-cv-02985-JJT Document 85 Filed 07/13/20 Page 3 of 12



                                                                                   1            12.   Yesinko and Varma were concerned with her performance because her sales
                                                                                   2    in FY16 came from just two deals, both of which required a significant amount of sales
                                                                                   3    management support to drive to closure. Beardsley tended to focus only on a handful of
                                                                                   4    accounts, limiting the potential for additional sales. [Beardsley’s 10/19/16 PIP, attached
                                                                                   5    hereto as Exhibit 7; Yesinko Depo. at pp. 137:9-146:13, 256:18-257:9, Exhibit 1.]
                                                                                   6    Beardsley had also inherited both deals from the sales department, as opposed to having
                                                                                   7    identified the opportunities herself. [Beardsley Depo. at p. 80:12-16, Exhibit 3; Yesinko
                                                                                   8    Depo. at pp. 19:3-22:23, Exhibit 1; Varma Depo. at pp. 142:21-145:9, Exhibit 4.]
                                                                                   9            13.   Beardsley’s projected business opportunities for FY17 (known as her
                                                                                   10   “pipeline”) were only $4,100,000. [Beardsley’s 10/19/16 PIP, Exhibit 7.]
                                                                                   11           14.   ASRs typically only close about 20-25% of the potential deals in their
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12   pipeline; so ASRs are required to maintain pipeline opportunities that are at least four times
                                                                                   13   their annual sales goal a robust pipeline to ensure future sales remain on track with their
                                                                                   14   goals. [Yesinko Depo. at pp. 252:23-255:5, Exhibit 1.] ASRs must also maintain a clean
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road




                                                                                        pipeline in Fusion (Oracle’s software for tracking ASR pipelines) – meaning a pipeline that
                                                   Telephone: 602-778-3700




                                                                                   15
                                                       Phoenix, AZ 85016




                                                                                   16   contains potential deals that are still viable sales opportunities and reflect an updated status.
                                                                                   17   [Id.]
                                                                                   18           15.   Beardsley’s anemic pipeline was cause for concern because it indicated that
                                                                                   19   she had few options for future deals and was more likely to continue missing her sales
                                                                                   20   targets. [Yesinko Depo. at pp. 255:11-256:13, Exhibit 1; Varma Depo. at pp. 105:14-106:8,
                                                                                   21   Exhibit 4.]
                                                                                   22           16.   Due to concerns with her pipeline and sales abilities, Yesinko placed
                                                                                   23   Beardsley on a PIP on October 19, 2016. [Beardsley’s 10/19/16 PIP, Exhibit 7.] The PIP
                                                                                   24   noted that Beardsley’s FY17 revenue quota was $2.6 million and she was required to
                                                                                   25   maintain four times that amount of potential business in her pipeline. [Id.]
                                                                                   26           17.   At the time of the PIP, Beardsley had only $4,100,000 in her pipeline,
                                                                                   27   $3,000,000 of which was for one deal. [Beardsley Depo. at p. 137:5-13, Exhibit 3.] The
                                                                                   28

                                                                                                                                       3
                                                                                         Case 2:19-cv-02985-JJT Document 85 Filed 07/13/20 Page 4 of 12



                                                                                   1    PIP also required her to provide reporting and deal status updates. [Beardsley’s 10/19/16
                                                                                   2    PIP, Exhibit 7.]
                                                                                   3           18.    The purpose of the PIP was not to discipline Beardsley, but rather to help
                                                                                   4    Beardsley remediate her performance issues and build her pipeline. [Yesinko Depo. at p.
                                                                                   5    65:15-16, Exhibit 1.] However, Beardsley never asked for additional help or training
                                                                                   6    resources to meet her quota. [Id. at p. 271:11-17.]
                                                                                   7           19.    While on the PIP (and before), Beardsley had access to the same training and
                                                                                   8    support as all of the other ASRs. She participated in many presentations, group trainings,
                                                                                   9    product training, and face-to-face sessions with Prince Varma and Jason Yesinko. [Varma
                                                                                   10   Depo. at pp. 108:25-109:19, Exhibit 4.] She attended a week-long training course run by
                                                                                   11   Varma and had access to all of the sales material documentation that was available for
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12   Oracle and OFSS products. [Id.]
                                                                                   13          20.    Yesinko checked in with Beardsley and the rest of the sales team periodically
                                                                                   14   to assess how they were progressing. [Varma also emphasized that the PIP was to try to
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road




                                                                                        help Beardsley and provide her with support. [Varma Depo. at p. 198:15-23, Exhibit 4.]
                                                   Telephone: 602-778-3700




                                                                                   15
                                                       Phoenix, AZ 85016




                                                                                   16   He spoke to Beardsley on the phone to do deal reviews and provide recommendations and
                                                                                   17   strategy, and he went to customers at her request and would call clients on her behalf. [Id.
                                                                                   18   at pp. 199:16-200:2.] After she was placed on the PIP, he tried to help her construct an
                                                                                   19   elevator pitch and value proposition. [Id. at p. 200:6-11.]
                                                                                   20          21.    Other Oracle and OFSS employees complained about Beardsley’s abilities
                                                                                   21   as a salesperson. Yesinko fielded several concerns from other employees about Beardsley’s
                                                                                   22   ability to manage a sales cycle and to effectively deliver value propositions and content to
                                                                                   23   clients. [Yesinko Depo., pp. 257:20-258:24, Exhibit 1.]
                                                                                   24          22.    Yesinko received complaints and concerns about Beardsley’s abilities and
                                                                                   25   performance from presale engineers Yogi Singh, Garima Chaudry, Rohan Chopra, and
                                                                                   26   Jason Smorack. [Yesinko Depo., p. 258:4-24, Exhibit 1.]
                                                                                   27          23.    Varma also had serious concerns about Beardsley’s performance and sales
                                                                                   28   abilities. He worked closely with Beardsley on a deal for Citi Corp., during which his level

                                                                                                                                      4
                                                                                         Case 2:19-cv-02985-JJT Document 85 Filed 07/13/20 Page 5 of 12



                                                                                   1    of involvement went beyond what he would have expected when working with someone
                                                                                   2    of Beardsley’s experience and tenure. [Varma Depo., p. 86:14-20, Exhibit 4.] Beardsley
                                                                                   3    involved him in meetings that he believed an experienced salesperson should have been
                                                                                   4    able to handle alone. [Id.] Beardsley often asked him basic questions about topics that
                                                                                   5    should be familiar to senior sales person; and she required much more support than he
                                                                                   6    would have expected. [Id. at pp. 88:3-89:6.]
                                                                                   7           24.    In the summer of 2016, prior to being placed on the PIP, Beardsley attended
                                                                                   8    a sales kickoff meeting in Montreal, Canada, during which she participated in an interactive
                                                                                   9    sales training during. The training involved a role-playing situation in which Beardsley and
                                                                                   10   other ASRs created a pitch for a product and presented it. A panel of Oracle and OFSS
                                                                                   11   managers rated Beardsley’s performance as below expectations, indicating that
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12   Beardsley’s sales ability was in great need of improvement. [Beardsley’s 10/19/16 PIP,
                                                                                   13   Exhibit 7; Beardsley Depo. at pp. 64:12-21, 65:2-70:25, Exhibit 3.]
                                                                                   14          25.    On January 24, 2017, John Groetch from Lombard Risk, one of Oracle’s
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road




                                                                                        outside business partners, sent an email to Prince Varma discussing a potential deal with
                                                   Telephone: 602-778-3700




                                                                                   15
                                                       Phoenix, AZ 85016




                                                                                   16   Citizens Financial Group (“Citizens”). He specifically requested that Beardsley not be
                                                                                   17   assigned to the Citizens account and criticized her prior performance. While Mr. Groetch’s
                                                                                   18   assessment of Beardsley’s abilities as a salesperson was very concerning to Varma, he
                                                                                   19   continued to let her work on the Citizens deal. [1/24/17 Email, attached hereto as Exhibit
                                                                                   20   8; 11/15/16 Email, attached hereto as Exhibit 9.]
                                                                                   21          26.    In addition to negative feedback about her performance, Beardsley also failed
                                                                                   22   to meet any of the requirements of her PIP. By her own admission, she focused her attention
                                                                                   23   only on the Citizens deal and did not meet the requirement of maintaining four times her
                                                                                   24   annual sales quota in her pipeline. [Beardsley Depo. at p. 177:12-17, Exhibit 3.]
                                                                                   25          27.    During her employment with OFSS, Beardsley’s level of management
                                                                                   26   involvement in her deals did not decrease and she did not have proficiency in value
                                                                                   27   proposition. [Varma Depo. at pp. 203:9-204:10, Exhibit 4.] Additionally, she did not gain
                                                                                   28

                                                                                                                                       5
                                                                                         Case 2:19-cv-02985-JJT Document 85 Filed 07/13/20 Page 6 of 12



                                                                                   1    proficiency with Fusion (the systems used to track ASRs’ pipelines) or Oracle’s deal
                                                                                   2    management system. [Id. at p. 204:12-17.]
                                                                                   3           28.    At the end of May 2017, Varma had a phone call with Sue Carmody from
                                                                                   4    Citizens, during which Ms. Carmody informed Varma that Citizens would no longer do
                                                                                   5    the deal with Oracle. Beardsley was unable to salvage the potential sale. [Varma Depo. at
                                                                                   6    pp. 125:13-127:20, Exhibit 4.]
                                                                                   7           29.    For FY17, Beardsley had sales of only $483,696, which was only 15% of her
                                                                                   8    sales target of $3,180,540. Beardsley had only $1,550,001 in her pipeline for FY18 with a
                                                                                   9    FY18 sales target of $4,392,000, which should have equated to a pipeline of at least
                                                                                   10   $17,568,000. Beardsley’s pipeline was short by over $16 million. [Sales Report, Exhibit 5;
                                                                                   11   Beardsley’s FY 2018 Compensation Plan, attached hereto as Exhibit 10.]
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12          30.    After eight months on the PIP, OFSS terminated Beardsley’s employment on
                                                                                   13   June 30, 2017 after she failed to meet the requirements of her PIP, once again failed to
                                                                                   14   meet her sales quota, and failed to maintain required pipeline opportunities. [Complaint ¶
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road




                                                                                        23, Doc. 1, Yesinko Depo at 264:4-271:17.] Yesinko made the decision to terminate
                                                   Telephone: 602-778-3700




                                                                                   15
                                                       Phoenix, AZ 85016




                                                                                   16   Beardsley in conjunction with Varma and Dawn Capriotti and Shaheen Kauser from
                                                                                   17   Human Resources. [9/9/16 Email, attached hereto as Exhibit 11.]
                                                                                   18          31.    After Beardsley’s termination, Varma made concerted efforts to try to hire
                                                                                   19   female employees for his sales team. He personally reached out to multiple women to see
                                                                                   20   whether they were interested in the open positions. [Varma Depo. at pp. 170:7-176:17,
                                                                                   21   Exhibit 4.] However, those individuals were happy where they were and Yesinko received
                                                                                   22   only applications from male employees. [Id.; Yesinko Depo. at p. 115:7-10, Exhibit 1.]
                                                                                   23          32.    After Beardsley’s termination, Yesinko and Varma worked to resurrect the
                                                                                   24   Citizens deal. Both personally spent a significant amount of time working to restructure
                                                                                   25   the deal so that it would be acceptable to Citizens. [Yesinko Depo. at pp. 237:18-238:18,
                                                                                   26   Exhibit 1.] This required a complete restructure of the deal. [Id. at p. 239:9-17.]
                                                                                   27          33.    Beardsley acknowledged that, at the time of her termination, the Citizens deal
                                                                                   28   had to be completely restructured with Citizens’ business partner Infosys, including price

                                                                                                                                      6
                                                                                          Case 2:19-cv-02985-JJT Document 85 Filed 07/13/20 Page 7 of 12



                                                                                   1    negotiation. [Beardsley Depo. at pp. 127:18-129:12, Exhibit 3.] She does not know what
                                                                                   2    happened with the deal after her termination other than that Oracle eventually did close a
                                                                                   3    deal with Citizens. [Id.]
                                                                                   4            34.   Varma and Yesinko were eventually able to close the Citizens deal after a
                                                                                   5    significant amount of work. After the deal closed, Varma and Yesinko both received their
                                                                                   6    management commissions on the deal, which were the same amounts they would have
                                                                                   7    received if Beardsley had still been employed and negotiated the sale herself. [Varma
                                                                                   8    Depo. at p. 155:10-14, Exhibit 4; Yesinko Depo. at p. 240:16-22, Exhibit 1.]
                                                                                   9            35.   Additionally, no other ASR was assigned to the account, so no employee
                                                                                   10   received the commissions that Beardsley would have received if she had been employed
                                                                                   11   when the deal closed. The Citizens account was assigned to Tammy Sterno (female sales
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12   manager) and a salesperson after the deal closed. [Varma Depo. at pp. 127:25-128:11,
                                                                                   13   Exhibit 4.]
                                                                                   14           36.   In FY17, all employees in Prince Varma’s sales team who obtained less than
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road




                                                                                        100% of their sales attainment either resigned, were terminated, or transferred out of the
                                                   Telephone: 602-778-3700




                                                                                   15
                                                       Phoenix, AZ 85016




                                                                                   16   sales organization. [Varma Sales Organization, attached hereto as Exhibit 12.] Only four
                                                                                   17   employees remained in Prince Varma’s sales organization after FY17, and each had sales
                                                                                   18   attainment of over 200% for FY17 and one individual had sales attainment of 340.43%.
                                                                                   19   [Id.]
                                                                                   20           37.   Beardsley claims that male employees Marcos Laredo, Bijan Ofati, James
                                                                                   21   Simpson, and Joe Sinzer were treated more favorably than her. [Beardsley’s Interrogatory
                                                                                   22   Responses at pp. 13-16, attached hereto as Exhibit 13.]
                                                                                   23           38.   Bijan Olfati was a sales manager, not an ASR. [Varma Depo. at p. 52:17-21,
                                                                                   24   Exhibit 4.]
                                                                                   25           39.   Yesinko placed Mr. Sinzer on a PIP on June 16, 2017. [Sinzer’s 6/16/17 PIP,
                                                                                   26   attached hereto as Exhibit 14.] Mr. Sinzer’s performance suffered from many of the same
                                                                                   27   issues as Beardsley’s. For example, his pipeline at the time of the PIP was $2,600,000 when
                                                                                   28   it should have been $10,800,000. [Id.] His attainment for FY17 was only 19% and

                                                                                                                                    7
                                                                                            Case 2:19-cv-02985-JJT Document 85 Filed 07/13/20 Page 8 of 12



                                                                                   1    consisted of two deals for the same account that were not new sales, but were license true
                                                                                   2    ups.3 [Id.] Yesinko also noted that Mr. Sinzer required higher than expected management
                                                                                   3    support to close deals. [Id.]
                                                                                   4            40.    Sinzer elected to voluntarily resign his employment before he was
                                                                                   5    terminated. [Varma Depo. at p. 148:1-12, Exhibit 4.]
                                                                                   6            41.    Yesinko did not place Mr. Sinzer on a PIP at the same time as Beardsley
                                                                                   7    because, at the time, Mr. Sinzer had a very robust pipeline and appeared well-positioned to
                                                                                   8    close a substantial amount of business in the coming months. [Sinzer Pipeline Report,
                                                                                   9    attached hereto as Exhibit 15; Yesinko Depo. at pp. 101:4-103:5, Exhibit 1.] Mr. Sinzer’s
                                                                                   10   pipeline for FY17 had $23,773,013 in expected business – more than twice the amount in
                                                                                   11   Beardsley’s pipeline and more than any other ASR on his team. [Sinzer Pipeline Report,
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12   Exhibit 15; Beardsley 10/19/16 PIP, Exhibit 7.]
                                                                                   13           42.    Beardsley claims that if she had been allowed to continue working through
                                                                                   14   the first quarter of FY18, she would have closed the Citizens deal, earned a commission,
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road




                                                                                        and made her sales quota for the year. [Beardsley’s Interrogatory Responses at pp. 13-16,
                                                   Telephone: 602-778-3700




                                                                                   15
                                                       Phoenix, AZ 85016




                                                                                   16   Exhibit 13.]
                                                                                   17           43.    Beardsley had worked on the Citizens deal for over two years without closing
                                                                                   18   it and, at the time of her termination, Citizens had said it would not go through with the
                                                                                   19   deal and there was no agreement about price in place. [Varma Depo. at pp. 125:13-126:2,
                                                                                   20   Exhibit 4; Beardsley Depo. at pp. 123:18-126:2, 127:18-129:2, Exhibit 3.]
                                                                                   21           44.    While Yesinko and Varma were ultimately able to close a deal with Citizens,
                                                                                   22   it was completely different from the deal Beardsley had worked on, and it required a
                                                                                   23   significant amount of time from both Yesinko and Varma. [Varma Depo. at p. 126:3-20,
                                                                                   24   Exhibit 4; Yesinko Depo. at pp. 237:18-238:18, 239:19-240:5, 240:9-15, Exhibit 1.]
                                                                                   25           45.    At the time of her termination, Beardsley had started working on a deal with
                                                                                   26   Silicon Valley Bank. However, the deal was identified by Chris Reynolds and Beardsley
                                                                                   27   3A “true up” is not a new sale, but is the sale of additional licenses for an existing customer.
                                                                                        [Yesinko Depo. at pp. 125:11-126:9, Exhibit 1.]
                                                                                   28

                                                                                                                                       8
                                                                                          Case 2:19-cv-02985-JJT Document 85 Filed 07/13/20 Page 9 of 12



                                                                                   1    had inherited the account because Reynolds was no longer eligible to sell financial crime
                                                                                   2    and compliance products. Beardsley received the account 30 days before her termination
                                                                                   3    and had only forwarded initial paperwork to the processing team. She had done virtually
                                                                                   4    no work on the deal herself. [Yesinko Depo. at pp. 240:23-242:9, 243:3-244:15, Exhibit
                                                                                   5    1.]
                                                                                   6           46.    Similarly, Marcos Laredo was not similarly situated to Beardsley. He worked
                                                                                   7    on a different sales team and sold products in Mexico, rather than the United States. [Varma
                                                                                   8    Depo. at p. 94:5-9, Exhibit 4.] Additionally, he was treated equally to Beardsley. Around
                                                                                   9    the time he was failing to meet sales goals, he was transferred to a different sales
                                                                                   10   organization, after which we was placed on a PIP and then terminated. [Id. at pp. 148:23-
                                                                                   11   149:5.]
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12          47.    James Simpson had only recently joined the sales team when Beardsley was
                                                                                   13   terminated. [Varma Depo, at pp. 139:3-140:10, Exhibit 4.] Mr. Simpson worked with
                                                                                   14   Varma’s sales team for a very short time, during which he sold virtually nothing. Varma
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road




                                                                                        verbally counseled Mr. Simpson about his performance and Mr. Simpson elected to change
                                                   Telephone: 602-778-3700




                                                                                   15
                                                       Phoenix, AZ 85016




                                                                                   16   to a different position outside of sales before he was placed on a PIP. [Id. at 132:2-24.]
                                                                                   17          48.    Additionally, Yesinko placed Robert Dunlap on a PIP in early July 2016 for
                                                                                   18   failure to attain sales quota and pipeline goals. Mr. Dunlap resigned within a month of
                                                                                   19   being placed on the PIP. [Yesinko Depo. at pp. 63:4-64:4, Exhibit 1.]
                                                                                   20          49.    Varma regularly had conversations with his team members who were
                                                                                   21   underperforming, regardless of gender. [Varma Depo. at pp. 139:3-140:10, Exhibit 4.] On
                                                                                   22   April 26, 2017, he sent an email to Dawn Capriotti asking about firing 50% of his sales
                                                                                   23   team, including three men and two women. [4/26/17 Email, attached hereto as Exhibit 16;
                                                                                   24   Defendants’ Response to Interrogatory No. 22 at pp. 9-10, attached hereto as Exhibit 17.]
                                                                                   25          50.    Varma informed Yesinko that he would be placed on a PIP in 2018 and
                                                                                   26   Yesinko elected to resign his employment with Oracle in July 2018 before he could be
                                                                                   27   placed on a PIP. [Varma Depo. at p. 149:7-15, Exhibit 4.]
                                                                                   28

                                                                                                                                      9
                                                                                         Case 2:19-cv-02985-JJT Document 85 Filed 07/13/20 Page 10 of 12



                                                                                   1           51.    Varma admits that Tom List, who was hired to replace Mary Mowry, was “a
                                                                                   2    horrible hire,” and bad sales person. As a result, he was not with the company long. [Varma
                                                                                   3    Depo. at p. 172:3-25, Exhibit 4.]
                                                                                   4           52.    Beardsley never requested or applied for a transfer to another position with
                                                                                   5    Oracle or OFSS during her employment. [Beardsley Depo. at pp. 188:18-21, 189:10-21,
                                                                                   6    Exhibit 3.]
                                                                                   7           53.    Beardsley was friends with Yesinko and both Varma and Yesinko liked
                                                                                   8    Beardsley on a personal level. [Beardsley Depo. at p. 200:1-3, Exhibit 3; Varma Depo. at
                                                                                   9    p. 89:17-18, Exhibit 4.]
                                                                                   10          54.    Beardsley admits that she was never denied a reimbursement. [Beardsley
                                                                                   11   Depo. at p. 206:10-19, Exhibit 3.] She even admits that Varma’s assistant, Julie Fernandez,
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12   offered to help her submit reimbursements and ended up submitting expenses on her behalf.
                                                                                   13   [Id. at pp. 210:9-211:12.]
                                                                                   14          55.    The only “intimidation” she claims occurred was Yesinko telling all
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road




                                                                                        members of the team to be conscious of their expenses during a certain time of year. He
                                                   Telephone: 602-778-3700




                                                                                   15
                                                       Phoenix, AZ 85016




                                                                                   16   used the example of making the decision to have a hamburger instead of a steak. [Beardsley
                                                                                   17   Depo. at pp. 206:20-24, 212:24-213:11, Exhibit 3.] This guidance applied to everyone on
                                                                                   18   his team, not just female employees. Varma confirmed that there are certain times during
                                                                                   19   the year when all sales employees are asked by leadership to be conscious of travel and
                                                                                   20   exercise good judgment regarding expenses. [Varma Depo. at p. 78:3-20, Exhibit 4.]
                                                                                   21          56.    Beardsley also claims she lost commissions due to reassignment of accounts.
                                                                                   22   [Beardsley Depo. at pp. 90:2-91:10, Exhibit 3.] However, she never claims that this did not
                                                                                   23   occur with male employees and there is no evidence that was the case. Territories were
                                                                                   24   assigned to ASRs by Oracle’s territory management group. [Varma Depo. at p. 146:12-24,
                                                                                   25   Exhibit 4; Yesinko Depo. at p. 21:2-10, Exhibit 1.]
                                                                                   26          57.    Accounts are distributed geographically and the territory management group
                                                                                   27   cannot modify territories if it has greater than 5% impact on an ASR’s pipeline. [Varma
                                                                                   28   Depo. at pp. 142:21-145:9, Exhibit 4.]

                                                                                                                                    10
                                                                                         Case 2:19-cv-02985-JJT Document 85 Filed 07/13/20 Page 11 of 12



                                                                                   1           58.    Beardsley claims she was denied the resources offered to male employees
                                                                                   2    because when she was attending a sales meeting in New York Varma, Yesinko, and
                                                                                   3    Michael Morais stayed longer than her at a bar. [Beardsley Depo. at pp. 161:11-162:20,
                                                                                   4    Exhibit 3.]
                                                                                   5           59.    Beardsley claims her KeyBank account was reassigned to a Key Account
                                                                                   6    Representative (the correct term is Key Account Director), who took over the account for
                                                                                   7    sales representatives across different business units. But, she concedes that the individual
                                                                                   8    who took over the KeyBank account did not take over her responsibilities. [Beardsley
                                                                                   9    Depo. at p. 91:11-24, Exhibit 3.]
                                                                                   10          60.    Yesinko placed ASR Mary Mowry on a PIP the same day as Beardsley.
                                                                                   11   [Mowry’s 10/17/16 PIP, attached hereto as Exhibit 18.] Mowry was suffering from many
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12   of the same performance issues as Beardsley when she was placed on a PIP. In FY16,
                                                                                   13   Mowry had only 50% attainment of her sales goal, and all of that came from one deal that
                                                                                   14   was initiated the prior fiscal year and required a significant amount of sales management
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road




                                                                                        support to drive to closure. [Id.] Through the first quarter of FY17, Mowry had only 9.5%
                                                   Telephone: 602-778-3700




                                                                                   15
                                                       Phoenix, AZ 85016




                                                                                   16   sales attainment. Mowry’s pipeline was also anemic, showing only $3,000,000 in potential
                                                                                   17   sales instead of the required $9,920,000. Mowry’s presentation at the sales kickoff meeting
                                                                                   18   in Montreal had also been ranked below expectations by the evaluation team. [Id.]
                                                                                   19          61.    Mowry also failed to meet the PIP requirements and failed to obtain her sales
                                                                                   20   target for FY17, making sales of only $940,000. [Mowry’s 10/17/16 PIP, Exhibit 18.]
                                                                                   21          62.    She claims that Yesinko would use the “F-word” and “S-word” during
                                                                                   22   conference calls. [Beardsley Depo. at p. 192:6-15, Exhibit 3.] However, she does not allege
                                                                                   23   that such language had anything to do with gender, nor did it have sexual connotations.
                                                                                   24   She also admits she used the same words in a work environment. [Beardsley Depo. at pp.
                                                                                   25   197:25-198:18, Exhibit 3; Yesinko Depo. at pp. 213:1-214:21, Exhibit 1.]
                                                                                   26
                                                                                   27
                                                                                   28

                                                                                                                                    11
                                                                                        Case 2:19-cv-02985-JJT Document 85 Filed 07/13/20 Page 12 of 12



                                                                                   1        RESPECTFULLY SUBMITTED this 13th day of July 2020.
                                                                                   2                                      OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                                                          STEWART, P.C.
                                                                                   3
                                                                                   4
                                                                                                                          By: s/ Caroline Larsen
                                                                                   5                                          Caroline Larsen
                                                                                                                              Douglas Trey Lynn
                                                                                   6                                          2415 East Camelback Road, Suite 800
                                                                                   7                                          Phoenix, Arizona 85016
                                                                                                                                 Attorneys for Defendants
                                                                                   8
                                                                                   9                                                                          43486532.1


                                                                                   10
                                                                                   11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12
                                                                                   13
                                                                                   14
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road

                                                   Telephone: 602-778-3700




                                                                                   15
                                                       Phoenix, AZ 85016




                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28

                                                                                                                            12
